

115 HR 7308 IH: Increased Transparency in 501(c)(4) Organizations Act of 2018
U.S. House of Representatives
2018-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7308IN THE HOUSE OF REPRESENTATIVESDecember 13, 2018Ms. Norton introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to require the disclosure of notifications of intent to
			 operate under section 501(c)(4).
	
 1.Short titleThis Act may be cited as the Increased Transparency in 501(c)(4) Organizations Act of 2018. 2.Disclosure of notifications of intent to operate under 501(c)(4) (a)In generalSection 6104(d)(1)(A) of the Internal Revenue Code of 1986 is amended by striking and in clause (iii), by adding and at the end of clause (iv), and by inserting after clause (iv) the following new clause:
				
 (v)any notification required to be made by such organization under section 506(a),. (b)Effective dateThe amendments made by this section shall apply with respect to requests made after the date that is six months after the date of enactment of this Act.
			